CUNNINGHAM, J.,
CONCURRING:
I agree with the per curium opinion regarding the improper enforcement issue. However, I believe that the other issues Johnson raises also require our attention.

Preservation

The majority declines to review the merits of Johnson’s arguments due to improper preservation. Although the arguments Johnson now raises were presented to the Circuit Court on appeal, they were not initially raised before the District Court. While the District Court is vested with the authority to hear matters of constitutional concern, the realities of litigation dictate that constitutional challenges are unlikely to be raised or adequately addressed in that forum. In this case, the informality of the proceedings was such that any constitutional concerns were likely to receive scant attention. The trial judge did not even wear a robe or a coat.
Furthermore, this Court should not overlook manifest injustice in any form, especially if such injustice would fall upon untold numbers of future defendants if the Ordinances at issue in the present case remain unabated. Neglecting a facially unconstitutional or invalid law because of a litigant’s procedural error would render the interests of justice subservient to those of the judicial economy. Indeed, “[w]e alone are the final arbiters of our rules of practice and procedure.” Glenn v. Commonwealth, 436 S.W.3d 186, 188 (Ky.2013) (quotation omitted). It is shocking to me that Johnson was convicted of an offense committed by her mother. It was uncontested that Johnson was not even present when the so called “offense” was committed. This absurd and unjust result demands that we review Johnson’s arguments as presented.

*353
Constitutionality and Validity of the Ordinances

Johnson specifically contends that the General Assembly cannot delegate its authority to define crimes and assess criminal punishments to any other agency or subdivision of government. Several statutes and constitutional provisions are relevant to our determination and will be discussed in turn.

Statutory Interpretation

In construing statutes, we must give effect to the intent of the General Assembly. Maynes v. Commonwealth, 361 S.W.3d 922, 924 (Ky.2012). “We derive that intent, if at all possible, from the language the General Assembly chose, either as defined by the General Assembly or as generally understood in the context of the matter under consideration.” Id. (citing Osborne v. Commonwealth, 185 S.W.3d 645 (Ky.2006)). We construe all applicable statutes together in an attempt to harmonize and give effect to the provisions of each. See Commonwealth ex rel. Conway v. Thompson, 300 S.W.3d 152, 170 (Ky.2009); Commonwealth v. Phan, 17 S.W.3d 106, 108 (Ky.2000).
Critical to this analysis is KRS 500.020(1) and KRS 83A.065(2). The former provides that “[c]ommon law offenses are abolished and no act or omission shall constitute a criminal offense unless designated a crime or violation under this code or another statute of this state.” KRS 500.020(1). That statute was enacted in 1974 and became effective on January 1, 1975.
The Ordinances at issue in the present case are clearly not designated as crimes or violations under Chapter 500 of the Kentucky Penal Code. Therefore, under a plain reading of KRS 500.020(1), Louisville Metro lacks the authority to enact the Ordinances, “unless designated a crime or violation under ... another statute of this state.” Id. (Emphasis added).
The Commonwealth argues that KRS 83A.065(2) satisfies that later requirement.
KRS 83A.065(2) provides in pertinent part that “[a] city may make the violation of any of its ordinances a misdemeanor or a violation by the express terms of the ordinance.” This statute became effective in 1992 and applies to all cities, no matter their classification.1 Furthermore, the most recent statute establishing Louisville Metro’s powers, privileges, and jurisdiction is KRS 67C.101. That statute became effective in 2000 and omits any express mention of the authority to enact misdemeanor crimes. Rather, it provides that Louisville Metro may “[p]ass and enforce by fines and penalties, if necessary, all ordinances, not inconsistent with law....” KRS 67C.101(3)(i). Therefore, the task of construing all relevant statutes together in an attempt to find harmony is a delicate undertaking in this instance.
Most importantly, KRS 500.020(1), enacted in 1975, and KRS 83A.065(2), effective 17 years later, present polices that directly conflict. The latter allows cities to enact criminal offenses while the former vests that authority solely with the General Assembly. However, well-established rules of statutory construction, our state and federal constitutions, and strong public policy concerns instruct that legislative intent evidenced by KRS 500.020(1) must prevail.
*354It is clear that by enacting KRS 500.020(1), the General Assembly did not intend to share its exclusive authority to enact and define crimes and criminal penalties. The express requirement that criminal offenses be designated by “another statute of this state[,]” is not satisfied by enacting a subsequent statute authorizing local governments to adopt their own criminal ordinances punishable by incarceration. For an act or omission to constitute a criminal offense punishable by incarceration, such behavior must be specifically designated as a crime by statute. See Gibson v. Commonwealth, 291 S.W.3d 686 (Ky.2009) (“The power to define crimes and establish the range of penalties for each crime resides in the legislative branch.”).
For example, in Taylor v. Commonwealth, we held that a Kentucky insurance statute prohibiting insurance agents from misappropriating premiums was a criminal offense that was distinguishable from a similar provision in the penal code. 799 S.W.2d 818, 819-20 (Ky.1990). In so holding, we recognized that KRS 500.020(1) provided the foundation for that penal insurance statute because it constitutes a crime under “another statute of this state.” Id. at 819 (citing KRS 500.020(1) (emphasis added)); see also KRS 258.235(5)(a) and KRS 258.990(3)(b) (animal control statutes providing criminal liability). Thus, KRS 500.020(1) does not sanction the abdication of authority embodied by KRS 83A.065(2).

Legislative History

As previously noted, KRS 500.020(1) became effective in 1975, thereby codifying and re-structuring all crimes that existed under prior statutes or at common law. In doing so, the General Assembly adopted much of the Model Penal Code. This resulted in a structural and substantive change in our criminal law. Other major criminal reforms were also enacted around that time, including the creation of the unified court system which abolished the various local courts that had previously existed.
It is readily evident under the judicial and legislative reforms of 1975 and 1976 that the General Assembly intended to create a unified and progressive criminal system. Therefore, it is difficult to conclude that by enacting KRS 500.020(1) — a statute intended to solidify legislative authority — the General Assembly simultaneously intended to abdicate that authority to local governments. Such an interpretation contradicts the plain language and legislative history of KRS 500.020(1), and would create an absurd result. Maynes, 361 S.W.3d at 924 (this Court presumes that the General Assembly did not intend an absurd result). To do so would permit the circumvention of our penal code by the creation of countless satellites of criminal law in the scores of municipalities and counties within our state. Accordingly, the General Assembly cannot circumvent KRS 500.020(1) by enacting KRS 83A.065(2).

Delegation of Legislative Authority

We recognize that the General Assembly may delegate much of its authority to local governments concerning the promotion of the public welfare. See, e.g., Louisville & Jefferson County Bd. of Health v. Haunz, 451 S.W.2d 407 (Ky.1970); Kentucky Const. § 156(b). Furthermore, the deprivation of private property rights through eminent domain, zoning, and annexation, are a few examples of sovereign authority that may also be delegated to local entities by the General Assembly. See, e.g., City of Lebanon, Kentucky v. Elinor B. Goodin, 436 S.W.3d 505 (Ky.2014); KRS 82.082. However, the deprivation of a citizen’s liberty by incarceration is neither a plenary nor piecemeal power' of the Commonwealth’s subdivisions; rather, it is the sole *355charge of the General Assembly, subject to the dictates of Kentucky and federal law. A rudimentary example of judicial process proves instructive.
In our criminal system, the court may lawfully impose a sentence of incarceration only after a jury unanimously finds the defendant guilty beyond a reasonable doubt. In contrast, the court may impose civil damages on a party after a majority of jurors assess liability on that party, typically by a mere preponderance of the evidence. Thus, when incarceration or confinement is at stake, the burden placed on the state is higher and the process that is due is greater. Kentucky Const., § 2; U.S. Const. Amendment XIV. This ancient principle guides not only the bench and bar, but all government institutions.
By further analogy, if the General Assembly ever vested local governments with the authority to enact felonies, the constitutional and public policy concerns would be immense. However, §§ 91.150 and 91.152 of the Ordinances authorize a maximum penalty of 12 months incarceration— the same minimum penalty authorized under a Class D felony. KRS 532.060(2)(d). In any event, it is not the duration of incarceration that offends the most basic notions of due process and liberty; rather, it is the mere act of authorizing confinement by an entity other than the state.
The authority to enact laws depriving citizens of their liberty by incarceration is the exclusive charge of the sovereign. In Kentucky, this authority is non-delegable and, therefore, may not be transferred to local governments. Board of Trustees v. City of Paducah, 333 S.W.2d 515, 518 (Ky.1960) (holding that Kentucky does not recognize any inherent right to local government.). In arriving at this determination, I emphasize that this Court is unconcerned with the wisdom or efficacy of the General Assembly in enacting laws. Such concerns are the domain of the electorate. However, for a crime that carries a penalty of incarceration to satisfy the lowest threshold of constitutional muster, it must at least be a product of the legislature.
Furthermore, the enactment of criminal ordinances by local governments implicates serious separation of power concerns. Ky. Const. §§ 27, 28; Glenn, 436 S.W.3d at 188 (noting that “the separation of powers provisions of our Kentucky Constitution endow this Court with a unique mandate not present in our federal Constitution.”). In the present case, Louisville Metro is essentially rewriting the Kentucky Penal Code and is, therefore, invading the province of the Legislature. The argument that the General Assembly intentionally abdicated its authority by enacting KRS 83A.065(2) does not obviate these concerns.
It is also important to note the astounding incongruity in criminal ordinances and punishments among various Kentucky municipalities. For example, violation of Lexington’s vicious dog ordinance carries only a fine, a stark contrast to the Louisville Metro Ordinances at issue here. LFUCG Code of Ordinances Chapter 4, Article II, Section 4-14. A further review of the Louisville Metro Ordinances provides that while dog owners like Johnson may be convicted of a Class A misdemeanor, selling a firearm to a minor is only punishable as a Class B misdemeanor. Louisville Metro Ordinances §§ 135.04(B) and 135.99. Yet, in Newport, spitting on the sidewalk also constitutes a Class B misdemeanor. Newport, Kentucky Code of Ordinances §§ 131.24 and 131.99. Lastly, dyeing or selling dyed chicks or rabbits is a misdemeanor crime in Fort Thomas. Fort Thomas, Kentucky Code of Ordinances §§ 91.09 and 91.99. This is just a small sample of the cornucopia of crimes scat*356tered throughout the local law books of this Commonwealth.
Indeed, it appears that in many Kentucky cities and towns, prosecutorial discretion may be the only thing saving many of us from incarceration — and all of us all from absurdity. This illustrates the sound reasoning in requiring that criminal offenses punishable by incarceration, and the duration of confinement, must be specifically designated by statute.

“Home Rule” and other Instructive Authority

We recognize the abundance of Kentucky law providing that cities and counties enjoy “home rule.” KRS 82.082(1) (“A city may exercise any power and perform any function within its boundaries ... that is in furtherance of a public purpose of the city and not in conflict with a constitutional provision or statute”) (emphasis added); KRS 670.101(4) (the powers of consolidated governments such as Louisville Metro “shall be construed broadly in favor of the consolidated local government”). This authority is not dispositive in the present case. As previously discussed, KRS 83A.065(2) is inconsistent with KRS 500.020(1), our state and federal constitutions, and overarching public policy concerns. Therefore, the concept of home rule cannot legitimize the Ordinances at issue,

Conclusion

The application of the Ordinances to the facts of this case is extreme. Johnson was convicted of a Class A misdemeanor and sentenced to 90 days in jail because her dog attacked another dog while under the supervision of her mother.
KRS 83A.065(2) is unconstitutional and invalid to the extent that it authorizes § 91.999 of the Ordinances or any similar ordinances which provide for a penalty of incarceration. § 91.999 is also invalid to the extent that it provides such a penalty. Yet, the assessment of fines under Chapter 91 of the Ordinances is analogous to a deprivation of a property interest, which, in this instance, may be lawfully delegated by the General Assembly to local governments. Public policy concerns also weigh heavily in favor of local governments possessing and exercising such power to maintain order and provide basic public services. Thus, KRS 83A.065(2) is valid only to the extent that is vests local governments with the authority to enact penal violations that impose monetary fines. We should so hold here today before untold others are convicted and sentenced to incarceration for crimes they did not commit.'
Venters, J., joins.

. KRS 83A.065(2) specifically applies to Louisville Metro through KRS 67C.101(2)(d), which provides that consolidated local government "is a separate classification of government which possess the greater powers conferred upon, and is subject to the lesser restrictions applicable to, county government and cities of the first class under the Constitution and general laws of the Commonwealth of Kentucky.”